___________

                            No. 95-1359
                            ___________

United States of America,        *
                                 *
          Appellee,              *
                                 *
     v.                          *   Appeal from the United States
                                 *   District Court for the
Roman Cervantes-Arroyo, also     *   Southern District of Iowa.
known as Roman Arroyo-Cervantes, *        [UNPUBLISHED]
                                 *
          Appellant.             *


                            ___________

                  Submitted:   January 5, 1996

                      Filed: January 10, 1996
                           ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

     Roman Cervantes-Arroyo challenges his conviction and sentence
following   his   guilty   plea   to  conspiracy    to   distribute
methamphetamine, in violation of 21 U.S.C. § 846. For reversal,
Cervantes-Arroyo argues that the district court1 erred by assessing
an obstruction-of-justice enhancement, and that a prior uncontested
civil administrative forfeiture barred his prosecution and
conviction on double jeopardy grounds. We affirm.


     Upon executing a search warrant, law enforcement officers
discovered an operational clandestine methamphetamine laboratory,
and seized, among other things, $3,029 and a 1987 Nissan pickup


    1
     The Honorable Harold D. Vietor, United States District Judge
for the Southern District of Iowa.
truck. Cervantes-Arroyo and a co-defendant found at the residence
were arrested.   Pursuant to 21 U.S.C. § 881(a)(4) and (6), the
money and truck were administratively forfeited; Cervantes-Arroyo
did not contest the forfeiture proceedings.


     The government also filed a twelve-count indictment charging
Cervantes-Arroyo and six co-defendants with numerous drug offenses.
At trial, Cervantes-Arroyo testified, and denied knowing about the
drug laboratory and the drugs themselves. The jury's verdict of
guilty, however, was reversed due to juror misconduct. Prior to a
new trial, Cervantes-Arroyo pleaded guilty to the conspiracy
charge; at the plea hearing, he admitted knowing about the
methamphetamine laboratory and the drugs.      At sentencing, the
district court overruled Cervantes-Arroyo's objection to an
obstruction-of-justice enhancement, finding that Cervantes-Arroyo
had willfully lied under oath at trial.        The district court
sentenced Cervantes-Arroyo to 151 months imprisonment and five
years supervised release.


     This court reviews "the legal question of the applicability of
Section 3C1.1 de novo." United States v. Has No Horse, 42 F.3d
1158, 1159 (8th Cir. 1994). Section 3C1.1 requires a sentencing
court to increase the offense level "[i]f the defendant willfully
obstructed or impeded, or attempted to obstruct or impede, the
administration of justice during the investigation, prosecution, or
sentencing of the instant offense." Application Note 3 to section
3C1.1 lists perjury as an example of obstructive conduct which
impedes the administration of justice during the prosecution of a
case. Because Cervantes-Arroyo does not deny that he lied under
oath and his conviction was not reversed on this ground, we
conclude the district court properly determined that Cervantes-
Arroyo's prior obstructive conduct could be considered for
enhancing his sentence.    See Has No Horse, 42 F.3d at 1159-60
(affirming § 3C1.1 enhancement where defendant committed perjury at
trial, conviction was reversed on grounds having nothing to with

                               -2-
perjury, and defendant pleaded guilty before new trial began). We
note that we may not overrule the prior panel's decision in Has No
Horse. See United States v. Wilson, 37 F.3d 1342, 1343 (8th Cir.
1994) (per curiam).


     Cervantes-Arroyo also argues that the uncontested civil
forfeiture of the $3,029 and Nissan truck bars his conviction on
double jeopardy grounds. This argument, however, is foreclosed by
our recent opinion in United States v. Clementi, No. 95-2079, slip
op. at 2-4 (8th Cir. Dec. 1, 1995).


     The judgment is affirmed.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -3-